FILED
                             NOT FOR PUBLICATION                            MAY 20 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JINYI YANG,                                      No. 13-71151

               Petitioner,                       Agency No. A094-998-077

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 13, 2015**

Before:        LEAVY, CALLAHAN, and M. SMITH, Circuit Judges.

      The government’s motion to lift the stay of proceedings is granted.

      Jinyi Yang, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ order dismissing his appeal from an immigration judge’s

decision denying his application for asylum and withholding of removal. We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence factual

findings. Jiang v. Holder, 611 F.3d 1086, 1091 (9th Cir. 2010). We deny the

petition for review.

       Yang’s only challenge to the agency’s denial of his asylum and withholding

of removal claims is his contention that he suffered past persecution on account of

his “other resistance” to China’s family planning policies. Substantial evidence

supports the agency’s conclusion that Yang did not show that he engaged in “other

resistance.” See He v. Holder, 749 F.3d 792, 796 (9th Cir. 2014) (record did not

compel finding of “other resistance” where petitioner did not show “overt and

persistent defiance”) (internal quotations and citation omitted). Thus, we deny the

petition for review as to Yang’s asylum and withholding of removal claims. See

id. at 794.

       PETITION FOR REVIEW DENIED.




                                         2                                    13-71151